I concur in the result. I believe that the record, including the showing made for a new trial, does not establish a valid marriage between plaintiff and Sheldon and does not indicate that such a marriage could be proved. Plaintiff says she has no recollection of a ceremonial marriage, though, she claims, Sheldon told her there was one. Sheldon swears there was none. The evidence, as I view it, does not indicate a common law marriage. 38 C.J. 1319; Bracken v. Bracken, 45 S.D. 430, 188 N.W. 46; Lockwood v. Lockwood, 220 Mich. 124, 189 N.W. 871. The Court's finding that such a marriage existed was error, but not prejudicial to appellant. 64 C.J. 1262; Naddy v. Dietze et al.,15 S.D. 26, 86 N.W. 753.